            Case 2:16-cr-00107-KJD-PAL Document 187 Filed 09/07/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA


UNITED STATES OF AMERICA,
                                                  JUDGMENT
                       Plaintiff,
      v.                                          Case Number: 2:16-cr-00107-KJD-PAL
RICHARD LEE CANTERBURY,                              (Related case: 2:18-cv-01800-KJD   )


                        Defendant.


      Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
      the jury has rendered its verdict.

      Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
      or heard and a decision has been rendered.

      Decision by Court. This action came for consideration before the Court. The issues have been
      considered and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED
that Defendant’s Motions to Vacate, Set Aside, or Correct Sentence under 28 U.S.C. § 2255 (ECF Nos. [150]
and [181]) are Denied.




      9/7/2021
      ____________________                                 DEBRA K. KEMPI
      Date                                                Clerk



                                                           /s/ Y. Williams
                                                          Deputy Clerk
